DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-9 and 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a method and system for preventing and controlling unauthorized access to secure messages. Independent claim 1 recites the uniquely distinct features of “render indicia identifying a plurality of message categories on a first user interface of a first user device for the first user, wherein each message category corresponds to a respective security level required to be established for the message until the message is read by the second user on a second user interface of a second user device; receive at the server the message, at least one message category, and a message display interval from the first user device in accordance with the security level associated with the at least one message category; authenticate a request of the second user to access the message; and transmit the message, the at least one message category and the message display interval from the server toward the second user device in accordance with the security level associated with the at least one message category, wherein the second user device is configured to destruct the message on expiry of the message display interval when the second user has read the message on the second user interface; receive current geographic co-ordinates of the first user and the second user: compare the current geographic co-ordinates of the first user and the second user with respective pre-stored geographic co-ordinates of the first user and the second user to determine location of the first user and the second user within or near to a predetermined location: and authorize the first user and the second user to establish communication of the self destructive messages, when the current geographic co-ordinates of the first user and the second user are found within or near to the predetermined location”. Independent claim 6 recites the uniquely distinct features of “render indicia identifying a plurality of message categories on a first user interface of
a first user device for the first user, wherein each message category corresponds to a
respective security level required to be established for the message until the message is read by the second user on a second user interface of a second user device:
receive at the server the message, at least one message category, and a message
display interval from the first user device in accordance with the security level associated with the at least one message category: authenticate a request of the second user to access the message: transmit the message, the at least one message category and the message display interval from the server toward the second user device in accordance with the security level associated with the at least one message category, wherein the second user device is configured to destruct the message on expiry of the message display interval when the second user has read the message on the second user interface: provide instructions to the first user device to cipher the message using a triple data encryption algorithm (TDES) before transmitting the message to the server, when the at least one message category corresponds to a low-level sensitive message category of the plurality of message categories: and provide instructions to the second user device to decipher the message using the triple data encryption algorithm (TDES) upon receiving the message from the server”. Independent claim 7 recites the uniquely distinct features of “render indicia identifying a plurality of message categories on a first user interface of a first user device for the first user wherein each message category corresponds to a respective security level required to be established for the message until the message is read by the second user on a second user interface of a second user device: receive at the server the message, at least one message category, and a message display interval from the first user device in accordance with the security level associated with the at least one message category: authenticate a request of the second user to access the message: transmit the message, the at least one message category and the message display interval from the server toward the second user device in accordance with the security level associated with the at least one message category, wherein the second user device is configured to destruct the message on expiry of the message display interval when the second user has read the message on the second user interface: provide instructions to the first user device to cipher the message using an advanced encryption standard (AES) before transmitting the message to the server, when the at least one message category corresponds to a medium level sensitive message category of the plurality of message categories: and provide instructions to the second user device to decipher the message using the advanced encryption standard (AES) upon receiving the message from the server”. Independent claim 8 recites the uniquely distinct features of “render indicia identifying a plurality of message categories on a first user interface of a first user device for the first user wherein each message category corresponds to a respective security level required to be established for the message until the message is read by the second user on a second user interface of a second user device: receive at the server the message, at least one message category, and a message display interval from the first user device in accordance with the security level associated with the at least one message category: authenticate a request of the second user to access the message: transmit the message, the at least one message category and the message display interval from the server toward the second user device in accordance with the security level associated with the at least one message category, wherein the second user device is configured to destruct the message on expiry of the message display interval when the second user has read the message on the second user interface: provide instructions to the first user device to cipher the message using at least Diffie-Heilman keys before transmitting the message to the server, when the at least one message category corresponds to a highly sensitive message category of the plurality of message categories: and provide instructions to the second user device to decipher the message using the Diffie-Heilman keys upon receiving the message from the server”. Independent claim 28 recites the uniquely distinct features of “receive a request from a first user for a second user on a first user interface to create a message; render indicia identifying a plurality of categories on the first user interface by rendering a plurality of colored areas representing the respective plurality of categories on the first user interface, wherein a first colored area has a first color which is different from a second color of a second colored area, wherein each category of the plurality of categories corresponds to a respective security level required to be established for the message until the message is read by another user on a second user interface, and further wherein at least one category from the plurality of categories corresponds to a self-destructive message category; receive an input from the first user regarding a selection of the at least one category from the plurality of categories for the message; receive at least one timing related input from the first user corresponding to the message, wherein the at least one timing related input includes a self-destructive interval for the message; and communicate the message, indicia relating to the at least one selected category, and the at least one timing related input to the server configured to deliver the message to the second user interface where the message is automatically destructed after expiry of the self-destructive interval when the second user has read the message”. The closest prior arts, Bhagwan et al (US 20160164816) and Sistla (US 20030126463), fail to anticipate or render the above underlined limitations as obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876.  The examiner can normally be reached on 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437